THE petitioner was remanded and brings error.
Isham was arrested in Denver on process from the county court of Adams county, taken to the latter county and tried there for lunacy. He was found insane and committed to the Colorado Psychopathic Hospital.
His point here is that the county court of Adams county had no jurisdiction, because he was not a resident nor found in that county. It appears, however, that the question of his place of residence was raised and determined by the county court which found that he was a resident of Adams county. This finding is conclusive on that point. 15 C.J. 734. Sibley v. Waffle,16 N. Y. 180, 186, 188. It is not questioned, however, that he was taken into custody in Denver, on a writ from Adams county.
The pertinent statute is C.L. § 551. It provides that "wherever any reputable person shall file with any county court, * * * a duly verified complaint, alleging that any person in said county" is insane, that court shall order him into custody, try him and if found insane commit him.
The first question for us, therefore, is whether anyone resident in a county may be said to be "in the county," though not physically there when taken into custody. We do not think that can be decided in the *Page 382 
negative. We think he is in the county who is either a resident or actually found and taken into custody therein. Such a construction seems necessary to carry out the obvious purpose of this statute which is to protect the public from the insane, and the insane man from himself and from designing persons, and to cure him if possible. The case of State ex rel. Roberts v. Hense,135 Minn. 99, 160 N.W. 198, is to the contrary, but we cannot agree with it. In the present case the evidence before the county court was that while insane he had departed from the county of Adams, where he resided and where his wife remained. We do not think the county court of Adams county could thereby be deprived of jurisdiction.
It is urged that it was shown in the district court that the petitioner's domicile was Denver, but the findings of a court upon a question of fact, cannot be questioned in a habeas corpus proceeding in another court, even though the first court's jurisdiction depends on that fact, because thereby the court before which the habeas corpus is pending would be merely reviewing the judgment of the first court. The cases are so numerous upon this point that it is not necessary to cite them. One is People v. District Court, 22 Colo. 422, 45 P. 402.
Wherever jurisdiction of a court depends upon a question of fact, that court may try that question. Sibley v.Waffle, supra. See also Miller v. Weston, 67 Colo. 534,189 P. 610; Stacks v. Industrial Commission, 65 Colo. 20,23, 174 P. 588; Badger v. Badger, 69 Colo. 564,196 P. 861. If the statute (C.L. § 551) did not confer jurisdiction on the county court upon the facts found by that court, questions would have arisen which, though argued, we do not think are now before us.
It is claimed that the process of the county court could not run to Denver, but in civil and criminal matters it is constantly so exercised, and we see no reason why not also in a lunacy matter.
The judgment of the district court is affirmed. *Page 383 
MR. JUSTICE BURKE sitting as chief justice.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE ADAMS not participating.
On Rehearing.